

BUSINESS FINANCING MODIFICATION AGREEMENT
(Second Amendment to Amended and Restated Business Financing Agreement)
This Business Financing Modification Agreement is entered into as of April 30,
2019, by and among INUVO, INC. (“Parent”), BABYTOBEE, LLC (“Babytobee”),
KOWABUNGA MARKETING, INC. (“Kowabunga”), VERTRO, INC. (“Vertro”), A LOT, INC.
(“A LOT”), and NETSEER, INC. (“NetSeer” and together with Parent, Babytobee,
Kowabunga, Vertro and A LOT, individually and collectively, jointly and
severally, “Borrower”), and WESTERN ALLIANCE BANK, an Arizona corporation
(“Lender”).
1.    DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may
be owing by Borrower to Lender, Borrower is indebted to Lender pursuant to,
among other documents, an Amended and Restated Business Financing Agreement,
dated October 11, 2018, by and between Borrower and Lender (as amended,
restated, supplemented or otherwise modified from time to time, the “Business
Financing Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Business Financing Agreement.
Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”
2.    DESCRIPTION OF CHANGE IN TERMS.
A.    Modifications to Business Financing Agreement:
i.     The following terms and their respective definitions are added in Section
14.1 of the Business Financing Agreement in alphabetical order as follows:
“ConversionPoint Merger” means that certain merger transaction pursuant to that
certain Agreement and Plan of Merger dated as of November 2, 2018, between
ConversionPoint Technologies, Inc. and Borrower.
“Unbilled Sublimit Termination Date” the date that is the earlier to occur of
(a) May 31, 2019, or (B) the three (3) days after consummation of the
ConversionPoint Merger.
ii.     The following terms and their respective definitions set forth in
Section 14.1 of the Business Financing Agreement are amended in their entirety
and replaced with the following:
“Advance Rate” means (a) with respect to Eligible Receivables, eighty-five
percent (85%), or (b) with respect to Eligible Unbilled Receivables, (i) from
the Closing Date through the Unbilled Sublimit Termination Date, seventy-five
percent (75%), and (ii) from and at all times after the Unbilled Sublimit
Termination Date, zero percent (0%), or, in each case, such greater or lesser
percentage as Lender may from time to time establish in its sole discretion upon
notice to Borrower.
“Eligible Unbilled Receivable Sublimit” means (a) from the Closing Date through
the Unbilled Sublimit Termination Date, $2,500,000, and (b) from and at all
times after the Unbilled Sublimit Termination Date, $0.
iii.     The following terms set froth in Section 9.1(l) of the Business
Financing Agreement is amended in its entirety and replaced with the following:
(l) Change of Control. The holders of the capital ownership of Parent as of the
Closing Date cease to own and control, directly and indirectly, at least 51% of
the capital ownership of Parent, or Parent ceases to own and control, directly
and indirectly, at least 100% of the capital ownership of each other Borrower,
provided, however, solely in the event of the ConversionPoint Merger such Change
of Control shall be deemed to occur three (3) days after closing.
3.    CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.
4.    PAYMENT OF FACILITY FEE, AMENDMENT FEE AND EXPENSES. Borrower shall pay
Lender (a) the Facility Fee in the amount of $23,529 (the “Facility Fee”), (b)
an amendment fee in the amount of $1,000 (the “Amendment Fee”), and (c) all
out-of-pocket expenses.
5.    NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each Borrower (each, a “Releasing Party”) acknowledges that Lender
would not enter into this Business Financing Modification Agreement without
Releasing Party’s assurance that it has no claims against Lender or any of
Lender’s officers, directors, employees or agents. Except for the obligations
arising hereafter under this Business Financing Modification Agreement, each
Releasing Party releases Lender, and each of Lender’s and entity’s officers,
directors and employees from any known or unknown claims that Releasing Party
now has against Lender of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Business Financing
Agreement or the transactions contemplated thereby. Releasing Party waives the
provisions of California Civil Code section 1542, which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Business
Financing Agreement, and/or Lender’s actions to exercise any remedy available
under the Business Financing Agreement or otherwise.
6.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Business Financing Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness. Nothing in
this Business Financing Modification Agreement shall constitute a satisfaction
of the Indebtedness. It is the intention of Lender and Borrower to retain as
liable parties all makers and endorsers of Existing Documents, unless the party
is expressly released by Lender in writing. No maker, endorser, or guarantor
will be released by virtue of this Business Financing Modification Agreement.
The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent business financing
modification agreements.
7.    CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditioned upon (a) payment of the Facility Fee, (b) payment of
the Amendment Fee and (c) payment of Lender’s legal fees and expenses in
connection with the negotiation and preparation of this Business Financing
Modification Agreement.
8.    NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF
THE PARTIES.
[Signature Page Follows]

9.    COUNTERSIGNATURE. This Business Financing Modification Agreement shall
become effective only when executed by Lender and Borrower.
BORROWER: 

INUVO, INC. 

 
By:   /s/ Wallace D. Ruiz       
Name:    Wallace D. Ruiz          
Title:    Chief Financial Officer       


BABYTOBEE, LLC 


By:   /s/ Wallace D. Ruiz       
Name:    Wallace D. Ruiz          
Title:    Chief Financial Officer       


LENDER: 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION 

 
By:   /s/ Lisa Chang          
Name:    Lisa Chang          
Title:    VP – Relationship Manager    




KOWABUNGA MARKETING, INC. 


By:   /s/ Wallace D. Ruiz       
Name:    Wallace D. Ruiz          
Title:    Chief Financial Officer       


 




VERTRO, INC. 


By:   /s/ Wallace D. Ruiz       
Name:    Wallace D. Ruiz          
Title:    Chief Financial Officer       

 




A LOT, INC. 


By:   /s/ Wallace D. Ruiz       
Name:    Wallace D. Ruiz          
Title:    Chief Financial Officer       


 




NETSEER, INC. 


By:   /s/ Wallace D. Ruiz       
Name:    Wallace D. Ruiz          
Title:    Chief Financial Officer       

 



 









2116408.2    
1